Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, 10,522,137 (Oktem et al.) show it is well known to have a multi-user authentication on a device which includes receiving an utterance from a speaker, classifying the speaker of the utterance, providing authentication tokens that correspond to known users of the device, and receiving a response to a query that is generated based on the authentication tokens of known users (Abstract). In regard to claims 1, 8, and 15, the prior art of record does not specifically show or suggest the following features:  providing, by the device and to a server, a query that includes authentication tokens that correspond to known users of the device, a representation of the utterance, and an indication that the speaker was classified as not a known user of the device; and receiving, by the device and from the server, a response to the query that is generated based on the authentication tokens that correspond to known users of the device, the representation of the utterance, and the indication that the speaker was classified as not a known user of the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        June 28, 2021